  Case: 3:18-cv-00822-SL Doc #: 20 Filed: 04/23/20 1 of 2. PageID #: 196




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


SAZAR DENT, AKA CAESAR AGUSTO                   )         CASE NO. 3:18-cv-822
JIMENEZ-MENDEZ,                                 )
                                                )
                                                )
                      PETITIONER,               )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION
WILLIAM BARR, et al.,                           )
                                                )
                                                )
                     RESPONDENTS.               )

       Before the Court is the report and recommendation of the Magistrate Judge in the

above-entitled action. (Doc. No. 19 [R&R].) Under the relevant statute:

               [. . .] Within fourteen days after being served with a copy,
               any party may serve and file written objections to such
               proposed findings and recommendations as provided by rules
               of court. A judge of the court shall make a de novo
               determination of those portions of the report or specified
               proposed findings or recommendations to which objection is
               made.

28 U.S.C. ' 636(b)(1)(C). In this case, the fourteen-day period has elapsed and no

objections have been filed. The failure to file written objections to a Magistrate Judge=s

report and recommendation constitutes a waiver of a de novo determination by the district

court of an issue covered in the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff=d,

474 U.S. 140 (1985); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The Court has reviewed the Magistrate Judge=s report and recommendation and

adopts the same. Accordingly, the Court grants the motion of respondent William Barr to
  Case: 3:18-cv-00822-SL Doc #: 20 Filed: 04/23/20 2 of 2. PageID #: 197



dismiss as moot the petition for a writ of habeas corpus filed by petitioner Sazar Dent. This

action is closed.

       IT IS SO ORDERED.



Dated: April 23, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                             2
